1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     HOWARD DUCE SIMON
7
8
9                         IN THE UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,              )   Case No. 2:17-CR-0151 MCE
                                            )
13                            Plaintiff,    )
                                            )   AMENDED STIPULATION AND ORDER
14                vs.                       )   CONTINUING STATUS CONFERENCE
                                            )   AND EXCLUDING TIME
15   HOWARD DUCE SIMON,                     )
                                            )
16                            Defendant.    )   Date:  October 24, 2019
                                            )   Time: 10:00 a.m.
17                                          )   Judge: Hon. Morrison C. England, Jr.
18
19         It is hereby stipulated and agreed between defendant, Howard Duce Simon, and
20   plaintiff, United States of America, that the status conference scheduled for October 24,
21   2019, may be continued December 11, 2019, at 10:00 a.m.
22         The government is reviewing information bearing on the possible resolution of
23   the case and both parties seek additional time to review matters bearing on future
24   scheduling. The parties therefore ask the Court to exclude time from the date of this
25   order through December 11, 2019, to give them adequate time to prepare. The parties
26   further ask to exclude time under the Speedy Trial Act from the date of this order
27   through that date pursuant to Title 18, United States Code, Section 3161(h)(7)(A) and
28
                                                 -1-
1    (B)(iv). The parties agree that the interests of justice outweigh the best interests of the
2    public and the defendants in a speedy trial and ask the Court to so find.
3                                               Respectfully Submitted,
4                                               HEATHER E. WILLIAMS
                                                Federal Defender
5
6    Dated: October 22, 2019                    /s/ T. Zindel__________________
                                                TIMOTHY ZINDEL
7                                               Assistant Federal Defender
                                                Attorney for HOWARD DUCE SIMON
8
9                                               McGREGOR W. SCOTT
                                                United States Attorney
10
11   Dated: October 22, 2019                    /s/ T. Zindel for J. Conolly ____
                                                JAMES CONOLLY
12                                              Assistant U.S. Attorney
13
14                                            ORDER
15              The status conference is continued to December 11, 2019, at 10:00 a.m. The
16   court finds that a continuance is necessary for the reasons stated above and that the
17   ends of justice served by granting a continuance outweigh the best interests of the
18   public and the defendant in a speedy trial. Time is therefore excluded from the date of
19   this order through December 11, 2019, pursuant to 18 U.S.C. § 3161(h)(7)(A) and
20   (B)(iv).
21              IT IS SO ORDERED.
22   Dated: October 24, 2019
23
24
25
26
27
28
                                                  -2-
